Citation Nr: 0217030	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for tinnitus earlier than August 4, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (the RO).  

Procedural history

The veteran had active service from March 1969 to January 
1971.  Service in Vietnam is indicated by the evidence of 
record. 

In August 2000, the RO received the veteran's claim for 
entitlement to service connection for tinnitus.  In a June 
2001 rating decision, the RO granted the claim, effective 
August 4, 2000, the date of the claim.  The veteran 
disagreed with the effective date assigned in the June 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in May 2002.  

Other issues

The Board observes that in the June 2001 rating decision, in 
addition to assigning the effective date for the award of 
tinnitus, the RO also denied a claim for an earlier 
effective date for the award of service connection for acne 
vulgaris, denied new and material evidence to reopen a claim 
for service connection for headaches, and continued ratings 
for the veteran's service connected right foot disorder, 
acne vulgaris, and hearing loss.  To the Board's knowledge, 
the veteran did not express disagreement with the RO's 
decision as to any of those issues.  Accordingly, none of 
those issues is currently in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. 
§ 7105, the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed 
by the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

A claim for entitlement to service connection for tinnitus 
was not received prior to August 4, 2000.


CONCLUSION OF LAW

Entitlement to an effective date prior to August 4, 2000, 
for the grant of service connection for tinnitus is not 
shown as a matter of law.  38 U.S.C.A. §§ 5101(a), 5110(a) 
(West 1991); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400(b) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than August 4, 2000 for the award of service 
connection for tinnitus. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §5102, 5103, 5103A, 5107 (West Supp. 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In February 2001, the RO sent the veteran a letter which set 
forth the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed 
of the evidence already received from him, that already 
obtained by the RO, and of the evidence still needed to 
substantiate the claim.  The veteran was asked to identify 
treatment provided by VA or private facilities, and notified 
that the RO would obtain those records for him.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the June 2001 
rating decision, and by the April 2002 statement of the case 
(SOC).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to an earlier 
effective date, and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  The 
resolution of the earlier effective date claim hinges upon 
evidence which is already part of the claims folder.  There 
is no indication that there exists any evidence which has a 
bearing on this issue which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has submitted statements in support 
of his claim, and his representative has submitted written 
argument in his behalf.  The veteran indicated in his May 
2002 VA Form 9 that he did not want a hearing before a 
member of the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Effective dates - in general 

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2002).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran , it will 
be considered filed as of the date of receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 1991); 38 C.F.R. § 3.400(b)(2) (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) (previously the Court of Veterans' Appeals) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  
The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 


Analysis

The veteran contends that the effective date for the grant 
of service connection should be February 26, 1971, the day 
his claim for hearing loss was received by the RO.  He bases 
that contention on the fact that a ringing in the right ear 
was noted following an episode of noise exposure during 
service.  He has further asserted that he was not required 
to expressly include tinnitus in his February 1971 because 
symptoms consistent with tinnitus were noted in his service 
medical records.  He contends that the RO should have 
granted service connection for tinnitus in adjudicating his 
February 1971 claim.

The evidence clearly indicates that the veteran did not 
expressly claim entitlement to service connection for 
tinnitus until August 2000.  He does not assert otherwise.  
It is his contention, in essence, that a claim for service 
connection for tinnitus should have been inferred from his 
February 1971 claim due to the documentation of symptoms 
consistent with tinnitus in his service medical records.

The statutes and regulations pertaining to veterans' 
benefits have created a "nonadversarial, ex parte, 
paternalistic system for adjudicating veterans' claims."  
Collaro v. West, 136 F.3d 1304, 1309-10 (Fed. Cir. 1998).  
In adjudicating a claim for benefits VA is required to 
consider all statutory and regulatory provisions that may 
support entitlement to benefits, regardless of whether the 
veteran has raised or argued a particular issue.  Douglas v. 
Derwinski, 2 Vet. App. 435, 439 (1992).  This mandate does 
not, however, "require [VA] to conduct an exercise in 
prognostication, but only requires that it consider all 
issues reasonably raised. . . ."  Talbert v. Brown, 7 Vet. 
App. 352, 356 (1995).

A service medical record dated in May 1970 does in fact  
refer to ringing in the right ear.  However, that finding 
did not result in a diagnosis of tinnitus.  The service 
medical records make no further reference to tinnitus or the 
symptom of ringing in the ear.  The veteran did not register 
any complaints pertaining to tinnitus during the April 1971 
VA examination, and no tinnitus was diagnosed as a result of 
this examination.  The medical evidence indicates that 
tinnitus was not diagnosed until a May 1989 VA examination, 
more than 18 years following the veteran's separation from 
service.  In short, although there was one isolated finding 
of ringing in the ear during service, no health care 
provider identified tinnitus as a diagnosed disorder until 
May 1989.

Moreover, the veteran did not refer to tinnitus in his 
February 1971 application for VA benefits.  In pertinent 
part, item 18 of the VA Form 21-526, Veteran's Application 
for Compensation or pension, read as follows:  "Hearing 
Loss, Right Ear --Concussion--8"Gun--Viet Nam--April or May 
1970". 

The Board finds, based on the record, that a claim for 
service connection for tinnitus was not reasonably raised in 
the veteran's February 1971 claim for compensation benefits, 
which did not refer to tinnitus.  Moreover, there was no 
diagnosis of tinnitus of record at that time, or indeed for 
almost two decades thereafter.  For the RO to infer a claim 
for service connection for tinnitus in the February 1971 
application would require an act of prognostication, as 
there was no indication that the veteran was suffering from 
tinnitus at that time.  This is not a duty imposed upon VA.  
See Talbert, supra; see also Buckley v. West, 12 Vet. App. 
76, 81 (1998) [VA must adjudicate all issues reasonably 
raised from the veteran's pleadings].

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2002); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2002); see Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).

The Board has examined communications from the veteran to 
the RO in an attempt to detect a claim, formal or informal, 
for service connection for tinnitus prior to August 2000.  
This effort has been unsuccessful.  The veteran claimed 
entitlement to hearing loss and a right foot disorder in 
February 1971, and in August 1980 he claimed entitlement to 
headaches, a skin disorder and joint pain, claimed due to 
exposure to Agent Orange.  In January 1989, the veteran 
requested reevaluation of his hearing loss and skin 
disorders.  None of those documents can be construed as a 
claim for service connection for tinnitus because the 
veteran did not express any intent to claim service 
connection for tinnitus.  See Crawford v. Brown, 5 Vet. App. 
33, 35 (1993); 38 C.F.R. § 3.155(a) (2002).  The veteran 
submitted correspondence in connection with these claims, 
none of which mentioned tinnitus or symptoms associated with 
tinnitus.

In order to support the award of an effective date for 
service connection for tinnitus of January 26, 1971, the 
evidence must establish that the claim that resulted in a 
grant of service connection for tinnitus was filed on that 
date.  See 38 C.F.R. § 3.400 (2002); Wright v. Gober, 10 
Vet. App. 343, 346 (1997).  The veteran did not submit a 
claim for service connection for tinnitus until August 2000, 
which claim resulted in the grant of service connection.  He 
is not, therefore, entitled to an effective date for the 
grant of service connection for tinnitus earlier than the 
date of his claim.  38 U.S.C.A. § 5110(b) (West 1991); 38 
C.F.R. § 3.400(b)(2) (2002).

In short, the veteran did not submit any document that can 
be construed as a claim for service connection for tinnitus 
prior to August 2000.  Because the August 2000 claim was 
submitted after his entitlement arose, the effective date is 
determined by the date of the claim.  See 38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  

The Board finds, therefore, that entitlement to an effective 
date prior to August 4, 2000, for the grant of service 
connection for tinnitus is not shown as a matter of law.  
See Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an 
earlier effective date cannot be granted in the absence of 
statutory authority, which requires the filing of a claim].  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a 
case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit 
or the lack of entitlement under the law].

The veteran has contended that nobody in the military told 
him the need to file a claim at the time of his discharge.  
The veteran additionally contended in his May 2002 VA Form 9 
that VA personnel did not explain to him that he should 
apply for service connection for tinnitus at the time of his 
February 1971 claim for hearing impairment and a right foot 
disorder.  

The Board observes in passing that the veteran clearly 
understood the need to file a claim for service connection 
with VA shortly after his January 1971 discharge from 
military service; he in fact filed claims as to hearing loss 
and foot disorder in February 1971, shortly after his 
discharge.  Moreover, in the absence of a diagnosis of 
tinnitus, or indeed of any reference to tinnitus in the 
veteran's service medical records and in the April 1971 VA 
examination report, the Board fails to see any   
Failure on the part of any government official to apprise 
him that he should file a claim of entitlement to service 
connection for tinnitus.

Moreover, even if the veteran had not been given correct 
advice (and as indicated immediately above the Board noes 
not believe that such was the case), misleading or erroneous 
advice given by a government employee cannot be used to 
estop the government from denying benefits.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); see also Harvey v. Brown, 
6 Vet. App. 416, 424 (1994) [holding that a veteran was not 
entitled to education benefits based on his assertion that 
misleading or erroneous information was provided regarding 
education benefits].  The Board finds no merit in the 
veteran's assertion that actions or inaction of government  
personnel are responsible for his failure to file a claim of 
entitlement to tinnitus in February 1971.

The Board hastens to add that it does not doubt the 
veteran's sincerity in pursuing his claim.  The law provided 
that service connection is granted based on the filing of a 
claim, not on whether a disability may in fact have existed 
at some earlier point in time.  In this case, the veteran's 
claim was filed on August 4, 2000; the effective date of 
August 4, 2000 was correctly assigned.   


ORDER

The veteran's appeal to establish an effective date prior to 
August 4, 2000 for the grant of service connection for 
tinnitus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

